                                                                                                                          Clear Form

RECE\VED                               UNITED STATES DISTRICT COURT                                                              JAN 2 5 2019
 JAN 25 2019                           EASTERN DISTRICT 011' ~IISSOURI                                                       U.S. DISTRICT COURT
                                                                                                                           EASTERN DISTRICT OF MO
 BY MA\L                                             DIVISION ·                                                                   ST.LOUIS




                                                                             )
                                                                             )
                                                                             )
      (Wrile the full name of £lie plainLi{( in tlris ociion.                )
     Include prisoner registration number.)                                  )          4:19CV00134 SPM
      v·   /lJ,~ll/1€-L-Dr-1t,,/tJ !itil.,w,.,y .~                                      Plaintiff Requests Trial by Jury
                                                                                         r/1
                                                                                       -1.~:_Yes
                                                                                                         1-:
                                                                                                         i · 1\ o .
   ~          ..--;--    __LJ_                                               )
   ~~f.hll/-J-7£         :::H-/ /   J7 0 9-6                                 )
                                                                             )
                                                                             )
                                                                             )
                                                                             )
      (Write tfie full   m1ml! of eoc/J defe11dm11. The rnplion              )
      11111.<>t include rlw rwmec; of all of tlw p11rtfr>.-..                )
      Fed. K Civ. I'. lU(a). Merely fisting or1t• party and                  )
      writing "et al." is insufficient. Arwc/J additional                    )
      sheets if r1ecess0ty.)                                                 )


           PRISONER CIVIL RIGHTS COMPLAINT UNDER 42                                                         u.s.c~      § 1983

                                                                   NOTICE:

     f f!cigra_LR!.!}g of.(_i vJl. prgc;_~cl.L!!~. 5-~J~ aq_~ r~§~~s lh'l PE{'ifl<;y_J!.11..d se_c;_y_rl!YJ.O_~{e_rn.~J~~ul!i'!.9 [/"()'!1-_____
     public access lo eleccronic court files. Under this rufe, papers filed with the court should not
     concain: an individual's full social securi(y number or (ult birch dace, che full name of a person
     known to be a minor, or a complete financial account number. A filing may include only: the last
     four digirs of a social security number, the year of an individual's birch, a minor's initials, and
     the lasl four digics of a financial account number.

     Hxcept as noted in this form, plaintiff should not send exhibits, affidavits, witness scatements, or
     uny other muteriuls Lu the Clerk's O[fic.:e with this cumpluint.

    · In order (or your wmpluim W be filed, it must be uc:compunied by the $400.00 filing fee vr un
     applicacion to proceed without prepayment of fees and costs.




                  Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 1 of 10
                   I.          The Parties to this Complaint

                               A.            The Plaintiff

                               Name:           /lllQJ#;6{__ Vt-fl/ ID Jh.luvf V            -   J



                               Other names you have used: . _ }./L~                 ..
                               Prisoner Registration Number: __,/'-/,_J'--'-Z-4((2~n'-h""'"--------------

                               Current Institution:                      ----
                                                                 f 1 filO/k..f
                                                                ____...,,                  -------
                                                                                  e0/2/ZGt~'& 1VJfc                 ---
                                                                                                             CcAt/6/2_



                                                                                  J~vicred
                               lndicate your prisoner starus:

                               ~~--          PrE'fria I drtainee                                     and sentenced state prisoner
                                 r-.
                               _!_:_         Civilly committed detainee            I _Convicced and sentenced federal prisoner
                                 r-:-
                                 l           Immigration detainee                  _J ·   Other (explain):---------
                               B.            The Defendant(s)
                    ·1-:-0 the best of your knowledge, give the information below for each defendant named in tl~e
                    caµLiun uf this comµJainl. Make sure the <lefon<lant(s) named below are tht:! same as those listed
                    in the caption of this complaint. Attach additional pages if necessary.

                   For an individual defendant, include the person's job title, and check whether you are suing the
                   individual in his or her individual capacity, official capacity, or both.    ·

                               Defendant l

·------------------- · ------·-------Name:   ---"·-----------·-fl/fl-·-·-----
                               Job or Title:--------~·----------

                               Badge/Shield N u m b e r : - - - - - - - - - - - - - - - - - - - - - - -
                               Employer: ____________________________

                               Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                        Inclivirlnal l.apr1city                    _ _ _ _ Official Cipacity




                                                                                    2
                                     Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 2 of 10
                                                                        ~iJ.~·                        -~~:;i

                                                   ...   ";.~   ·.
                                                                                      .
                                                   -. .;.-.Jr.-~~·.//' _":_f.:J. 5.~.- ~ r:~·   :=.


       Defendanl 2

       Name:

       Job or T i t l e : - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Badge/Shield Number:

       Employer:-------------·-----------------
       Address: ________ _                                                                                     ------·~-----




             _r-._     Individual Capacity                                      _J-___
                                                                                   .                            Official Capacity



II. Statement of Claim

Type, or neacly prim, a short and plain statemem of the FACTS thac supporc your claim(s). For
every defendam you have named in this co!nplaim, you muse state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your slatement of claim must include all of the following infom1ation:

       l.      What happened to you? )v4i1f":-l11611?'/l(:;f2S A-tbftNJ{)&Al60 fJosr/J,¥-:;; .l.o;x o;f/~Ls:.
       2.      When did it lmppen? Jul1/ lf77r ./fHIJ 5171--
       3.      Where did it happen? ~ N/.t C-o1212Gq;BµJJ'f..LC6l(7{.;i_
       4.      What injuric>s clirl you s111frr?
       5.      What did each ~efendant personally do, or fail to do, to harm you? /J@/1-14 ~CJNG/.)
               f'C9Tovc;2M 16f:111- 4Jtl-1et! {)r[!fG(J                    j)syeh{; k~/t.4 L l>IJ/?J/-J6€                           @tt-.c
             -1() 1V~6t16t;;.·ui~..           -      .                                    -                     - -                    -\. .;




                                               3

            Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 3 of 10
                                                                                                            ' i




                    '   ....




III.    Injuries

If vou sustained injuries related to the events. alleg~c~ above, c~e~cribe your injuries"" and state what
m~dical trealment, if any, you required and did or d1c1 not recet\e. p£'jtflb{eiitCALeffZ14u_/Pi,4-

/DUe   1i li/jJ6;LU;-G1 C,4µ CL,,           JJo       ;1-t 6;0; C;.c;.L   71264~efa;;-7£€cuooo,



                                                  4

         Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 4 of 10
                                                                                         /


                                                                                                                l
  IV.        Relief
  State briefly ;:md precisely what you wam the Court co do for you. Do not make lcgJl arguments.
  Do not cite any cases or slatuces. If you are requesting money damages, include the amounts of
  <tny actual t.l.amages and/or µunitive <lamages you are claiming. Explain why yuu believe you dn:
                                                                                                                I
                                   /Ylt{;/4;r.; /Jouf'f/25e J//t-1/[;4-U;l-11' ~/GVC5t]
  C'ntirlPcl ro recovPr those riomilgC's. $}.:)(}
 fJu£7D &iu6 tfAISt!jlUv/:£/J. 17kjJo<::(;/516ip c>TUffe~tthb/ f/#V6
1-/#fl;;CJvC;tJ. Ao)> or tfTt/f(e~ Ill'-'{) 11-0€mt1A16 /V!e:JJL>s, /~v1#6        J;i&                    m
;rc:;y;;J-lb 1t6pl//,t1srtJ111c/L );J/Vlp,M< 76 61suR6 121~~5 /)l;oN~
CfN~CtC, :;:;;CJ/J~tA Pl() V> 14-~ Jf1~//iiCJK/iALe 14i~
  V.         Exhaustion of Administrative Remedies/Administrative Procedures

  The Prison Litigation Reform Act ("PLRr'\") 42 U.S.C. § 1997e(a), requires that "[n]o action
  shall be brought with respecc co prison conditions under section 1983 of this title, or any other
  Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
  administrative remedies as are availahle are exhausted."

  Administrative remedies are also known as grievance procedures. Your case may be dismissed
  if you have not exhausted your administrative remedies.

             A.       Did your claim(s) arise while you were confined in a jail, prison, or olher
                      correctional facility?
                       r-/
                      _1_v:_ Yes                              No


          If yes, name the jail, prison or other correctional facilicy where you were confined at the
  time of the events giving rise to your claim(s):
   --r-----
        lo  /) f:./Zc --;.--01-hcJ-(__,--
       / 11-:J
         r
                  ;t.1 {_;()
                                    / cEkI
                                     c;1
                                                       /l          -----
                                                                   ,
                                                                       c/2.,


             B.       Does the jail, prison or other correctional facility where your daim(s) amsP have
                      a~· procedure?

                      J _Yes                    1 :_No                      l   :_Do not know


             c.       lf yes, does the grievance procedure at the jail, prison or other correctional facility
                      where your daim{s) arose• rnvl"~ sonw or ;ill of yom ditims?

                      _r       Yes
                                                fl>
                                                    . /../'

                                              ..J_l/_ No
                                                                            r---l
                                                                         __ J       Do not know

                                                              5
                  Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 5 of 10
       If yes, which claim(s)?




       D.     Did you file a grievance in the jail, prison, or ocher correctional facility where
              your d;n(s) arose concerning the facts relaring to this complaint?

                 V
               _,! __ Yes
                      Vcic.               _J.\ _ :.._No


         If no, did you file a grievance about the events described in chis complaint at any other
jail, p1ison, or other conectional facility?~ /

              J_Ycs                       _UNo
       E.     If you did file a grievance:

       1.     Where did you file the grievance?
             ~J
_ _ _ _..,_!~""-'~l
                         ,;,; c v'-f~ec/1c..U::lA
                                 0,hJfJ ~          I
                                                   -    /". -~
                                                  (__./ ~)CJ~_·- - - - - - - -

       2.     What did you cJaim in your grievance? (Attach a copy of your grievance, if
              available)




       3.     What was the result, if any? (Arcach a copy of any written response to your
              gr-ievance, if availa/Jle)




                                                       6
            Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 6 of 10
        4.       \\.'hat steps, if any, did you take to appeal that decision? Is the grievance process
                 completed? If nor, explain why not (Describe all e{{orts co appeal to the highest
                 level of tl1e grievance process.) !!r ./ .                      ~~
                                                     1&S // 1) L-o/ljllbv 6{),




         r.     lf y_ou_ did not file a grievance:


        1.       If there are an_y reasons why you did 1101 file a grievance, state them here:




        2.       If you rlirl not file a grievcmce h111 you rlirf inform officials of your da1 m, state
                 who you informec.I, when and how, am.I their response, if any:




        r..     PleasP set forth any adrlitional information that is relevant to the exhausrion of
                your arhninish-r1tive remedies.




 (Nore: You may attach as exhibits to this complaint any documents related to the exhaustion of
your admini.c:;trative   n~me.dies.)




                                                     7
              Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 7 of 10
VJ.    Previous Lawsuits

The "three strikes rule" burs a prisoner from bringing a civil action or an appeal in federal court
wilhuut paying the filing fee if thal prisoner has "on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that wils <lismisse<l on the grounds that it is frivolous, malirio11c;, or fails to srarP a claim
upon which re lief may be gramed, unless the prisoner is under imminent danger of serious
physical injury." :d8 U.S.C. § 1915(g).

        A.     To the best of your knowledge, have you ever had a case dismissed on the basis of
               this "t hrPe strikes rule"?

                                          J~o
       If yes, state which court dismissed your case and when it was dismissed. Attach a
copy of the court's order, if possihle.




       Have you filed other lawsuits in star.-. or federal court dealing wirh thf" same facrs
involved in this action?

                J_,_ :_Yes
       Il.     If your answer to A is yes, describe each lawsuit by answering questions 1
               through 7 below. (If chere is more chan one lawsuit, describe the addicional
                lawsuits on another page, using the same format.)

        1.      Parties to the previous lawsuit



                Defendant(s) _____________________________

        2.      Court (if federal court, name the district; if stale court, name the state and coumy)




        3.      Docket or case number

        4.      Name of Judge assigned    to   your c a s e - - - - - - - - - - - - - - - - -


                                                   8
             Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 8 of 10
5.     Approximate date of filing lawsuit _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

6.     Is the· case still pending?
          ;-·-·
          1
       --1..._._ •_   Yes

       _L_ No                (lfno, give the approximate date orllisposition):_._ _ _ _ _ __

7.     What was the result of the case? (For example: Was the case dismissed? Was
       judgment entered in your favor? Was the case appealed?)




c_     llave you filed other lawsuits in state or federal court otherwise relating to the
       conditions of your imprisonment?

       -j_r<es                            S~-- No
D.     If your answer to C is yes, describe each lawsuit -by"answering questions 1
       through 7 hrlmll/. (lf there is more than one law-;uit, descrihe the additional
       lawsuits on another page, using the same format.)

L      Parties to the previous lawsuit

       Plaintiff            /111 ith~~I   lio Ji· LV"'-1
       Defendant(s)!lJJ±i.pl~ Gnµfo!f-t.t.5 of /UC.T lll~ro.¥1~;5___
2.     Court (if federal court, name tlw di.<itrict; if state court, name the state and county)
          6..J.es+-rL.aA.J Di st~\ c..~                    ! '-" \e. ~o e_5$e__e_

3.     Docket or case number _2_·_:fi_6'_-C--=-...:...V_-_,,_O~~~O=-/...:...Cf_,__-_S~~-l...._-_G_~_(~­

4.     Name of .Jurlge assigned to your case                       _J_~-'-.e.. . .R+""I~~,_.}'---=-Jt...___L""'1,_,'p...._~-=-.-'---'-µ_. . .._-··_·- - - -
5.     Approximate date of filing lawsuit                      12~1-lOJ 4 -- ·J.:.S....'20 JS


                                                           \
                                                               \
                                                                   \
                                                                       \


     Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 9 of 10
       6.       ls the case still pending?

                 rv7
               _J ___:..__ Yes

               s-__       No (l{ no, give the approximace dace o( disposition): ________

       7.      What was the result nf the case? (For example: Was the case dismissed? Was
               judgment entered in your favor? Was the case appealed?)

                  ?e~\1'\~


 v_u.! _ _ Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing belo\'', I cenify w lhe best of my
knowledge, informaLion, and belief lhat this complaint: (l) is not being presented for an
improper purpose, such ilS 10 harass, cause tmnecessilry delay. or needlr.ssly incre,1se 1hc cost
of litigation; (2) is supported by existing law or by a nonfri\'olous argument for extending,
modifying. or reversing existing law; (3) the factual contentions have evidemiary support or,
if specifically so identified, will likely hnve cvidcntinry support after a reasonable
opportunity for further invesLigation or discovery; and (4) the complaint othcr.•;ise complies
Wich the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure lo keep a current address on file \•with the Clerk's
Office may result in the dismissal of my case.



I declare under penalty of perjury that the foregoing is crue and correct.

                        ----     \.




                 Signed this     LJf!f" day of f'UJ//6/!/le/2-
                                              1  I



                 Signature of Plaintiff




                                        10
            Case 2:19-cv-04036-NKL Document 1 Filed 01/25/19 Page 10 of 10
